                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                   8:18-CR-78

        vs.
                                                                      ORDER
TYSON VERNON MILLER,

                       Defendant.


       This matter is before the Court on the United States of America’s Motion for Dismissal of

Petition for Offender Under Supervision. Filing 75. The United States seeks dismissal without

prejudice of both the Petition for Warrant or Summons for Offender Under Supervision (Filing

45). Accordingly, the Court grants the motion.

       IT IS ORDERED:

   1. The United States of America’s Motion to Dismiss (Filing 75) is granted; and

   2. The Petition for Warrant or Summons for Offender Under Supervision (Filing 45) is

       dismissed without prejudice.

       Dated this 2nd day of June, 2021.


                                                   BY THE COURT:


                                                   ___________________________
                                                   Brian C. Buescher
                                                   United States District Judge
